.. ---   --------------- -·--·-   -·~---··-~--··-----   ---   ·-----·-




MODIFY and AFFRIM; Opinion issued January 17,2013.




                                                In The
                                   QCourt of ~peal~
                          jfiftb 11Bi~id of 'attxa~ at mana~
                                     No. 05-12-00283-CR

                         DERRICK DEON CHRISTOR, AppeUant

                                                  v.
                             THE STATE OF TEXAS, AppeUee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. Fll-70068-K

                             MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Evans
                                Opinion by Justice FitzGerald

       Derrick Deon Christor waived a jury, pleaded guilty to failure to register as a sex

offender, and pleaded true to one enhancement paragraph. The trial court assessed punishment at

ten years' imprisonment and a $1,000 fme. On appeal, appellant's attorney filed a brief in which

she concludes the appeal is wholly frivolous and without merit.                        The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crirn. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to appellant. We advised appellant of his right to file a prose response, but he

did not ftle a pro se response.

       We have reviewed the record and counsel's brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court's duty in Anders cases). We agree the

appeal is frivolous and without merit. We fmd nothing in the record that might arguably support

the appeal.

        Although not an arguable issue, we note that appellant was convicted of failure to register

as a sex offender under title 62.102 of the Texas Code of Criminal Procedure. See TEx. CODE

CRIM. PRoc. ANN. art. 62.102(a) (West 2006). The trial court's judgment recites the statute for

the offense is "62.10 Penal Code." We modify the judgment to show the statute for the offense

is "62.102(a) Code of Criminal Procedure." See TEx. R. APP. P. 43.2(b); Bigley v. State, 865
S.W.2d 26, 27-28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529-30 (Tex.

App.-Dallas 1991, pet. refd).

        As modified, we affmn the trial court's judgment.




Do Not Publish
TEx. R. APP. P. 47


120283F.U05




                                                 -2-
--   -·------~--_-:-~




                                                  QCourt of ~peals
                                         jfiftb 11Bisttict of 'atexas at 11Ballas
                                                       JUDGMENT

               DERRICK DEON CHRISTOR, Appellant                  Appeal from the Criminal District Court
                                                                 No.4 of Dallas County, Texas (Tr.Ct.No.
               No. 05-12-00283-CR          V.                    F11-70068-K).
                                                                 Opinion delivered by Justice FitzGerald,
               THE STATE OF TEXAS, Appellee                      Justices Fillmore and Evans participating.


                      Based on the Court's opinion of this date, the trial court's judgment is MODIFIED as
               follows:

                     The section entitled "Statute for Offense" is modified to show "62.102(a) Code of
               Criminal Procedure."

                        As modified, we AFFIRM the trial court's judgment.



                        Judgment entered January 17, 20-13.